DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 01/06/2021 has been acknowledged and entered. New claim 15 has been added. Final office action on the merits is as follows: 

	Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
(i) In regards to the applicant’s arguments that Higuchi does not disclose “a first insulating film surrounding the semiconductor layer”, “a charge storage layer surrounding the semiconductor layer”, “an electrode layer surrounding the charge storage layer”, or the compositional ration of nitrogen varying between a first value and a second value along a radial direction, the examiner agrees. However, based on the rejection of the newly amended claimed as presented below, Higuchi is not relied upon to teach the device having the structure as claimed as Noh teaches said structure. Furthermore, although not specifically relied upon, Higuchi does teach in another embodiment (see Fig’s 17-26) a device comprising similar elements as the planar structure referred to in the rejection below having the radial structure as claimed. Lastly, 
(ii) In regards to the applicant’s arguments that Noh fails to teach that a sub film of the first insulating layer 150 comprises an oxide film, the examiner at least in part disagrees. In particular, Noh does teach a second film (151) may comprise an oxide film as claimed (see ¶ 0075). Furthermore, Noh is not specifically relied upon to teach the first oxide film, as Higuchi is relied upon to teach this feature. Specifically, Higuchi teaches a similar device comprising both first and second oxide films as claimed and in view of these teachings it would be obvious to modify the teachings of Noh  to include a first oxide film because Noh already teaches a film comprising very little nitride present and therefore one of ordinary skill in the art would find it obvious to try implementing an oxide film such as the silicon oxide film in its place with anticipation of reasonable success as an oxide film would provide for an improved barrier against holes at the time of charge retention. Lastly, the applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 4, the limitation “the first insulating film further includes an oxide film” is unclear. Specifically, this limitation is unclear as a first oxide film is already set forth in the independent claim from which this depends and it is not clear if this “an oxide film” is the same or different from the first oxide film of claim 1. 
Regarding Claim 7, the limitation “the first insulating film further includes an oxide film” is unclear. Specifically, this limitation is unclear as a second oxide film is already set forth in the independent claim from which this depends and it is not clear if this “an oxide film” is the same or different from the second oxide film of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (U.S. Patent Pub. No. 2016/0043179, from hereinafter “Noh”) in view of Higuchi et al. (U.S. Patent Pub. No. 2010/0157680, from hereinafter “Higuchi”).
Regarding Claim 1, Noh in Fig. 3-7 teaches a semiconductor device comprising: a semiconductor layer (140); a first insulating film (150) surrounding the semiconductor layer; a charge storage layer (160) surrounding the semiconductor layer via the first insulating film; a second insulating film (170); and an electrode layer (130) surrounding the charge storage layer via the second insulating film, wherein the first insulating film includes a first film (155) comprising oxygen and a relatively low nitrogen concentration contacting the semiconductor layer via a first surface and a second film (151) comprising oxygen and little to no nitrogen contacting the charge storage layer via a second surface, wherein the first insulating film includes a first region (153) with a compositional ratio of nitrogen to silicon, oxygen and nitrogen varying in a radial direction within the first region (¶’s 0041-0095). In particular, Noh teaches that the second film (151) may comprise an oxide film as claimed (see ¶ 0075).
Noh fails to specifically teach wherein the first film of the first insulating film is specifically an oxide film and furthermore fails to specifically teach wherein the first region with the compositional ratio of nitrogen to silicon, oxygen and nitrogen varying specifically varies between a first value and a second value along a radial direction from the first surface towards the second surface, and wherein the first value is greater than the second value.
Higuchi in Fig. 1-13 teaches a similar semiconductor device, except in planar form, comprising: a semiconductor layer (101/CH); a first insulating film (102); a charge ¶’s 0052-0103). In particular, Fig’s 1-9 teach a device comprising both oxide layers and a first region with the varied nitrogen concentration as claimed and Fig.’s 10-13 teach a device comprising at least the first oxide layer and a first region with the varied nitrogen concentration as claimed. 
In view of the teachings of Higuchi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Noh to include wherein the first film of the first insulating film is specifically an oxide film because Noh already teaches a film comprising very little nitride present and therefore one of ordinary skill in the art would find it obvious to try implementing an oxide film such as the silicon oxide film in its place with anticipation of reasonable success as an oxide film would provide for an improved barrier against holes at the time of charge retention. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Noh to include wherein the first region with the compositional wherein the ratio of nitrogen to silicon, oxygen and nitrogen varying specifically varies between a first value and a second value along a radial direction from the first surface towards the second surface, and wherein the first value is greater than the second value because such a varying concentration of nitrogen in a similar first region would also be obvious to try as it would lead to good erase characteristics and charge retention characteristics being obtained. 
Regarding Claim 2, as in the combination above, Noh in teaches wherein the first insulating film further includes a second region (154, Fig. 5A; ¶ 0072-0077) provided between the first surface and Higuchi teaches wherein the first insulating film further includes a second region (102b/102f1/102h1, Fig. 1-13) provided between the first surface and the first region with a compositional ratio of nitrogen to silicon, oxygen and nitrogen being the first value (¶ 0055-0058 and 0081-0094). In particular, Higuchi in Fig.’s 1-7 and 10-11 teaches a second region (102b) has a nitride concentration of the first value as claimed. Furthermore, Higuchi in Fig.’s 8-9 teaches that a portion of a second region (102f1) at the interface with a first region (102f2) has the same first value. Lastly, Higuchi in Fig. 12-13 teaches that a portion of the second region (102h1) at the interface with the first region (102h3) has the same first value.
Regarding Claim 3, Noh in Fig.’s 3-5 teaches that the total thickness of the first insulation film is 6nm and the thickness of the second region falls within the range as claimed (¶ 0077).
Regarding Claim 4, as in the combination above, Noh teaches wherein the first insulating film includes the first film (155) comprising oxygen and a relatively low nitrogen concentration between the semiconductor layer (140) and the second region (154) and Higuchi teaches the first insulating film includes the first oxide film (102a in Fig.’s 1-13) between the semiconductor layer (101) and the second region (102b/102f1/102h1, Fig. 1-13).
Regarding Claim 5, as in the combination above, Noh teaches wherein the first insulating film further includes a third region (152, Fig. 5A, ¶’s 0072-0077) between the second surface and the first region and Higuchi teaches wherein the first insulating film further includes a third region (102g1/102h2, Fig. 10-13) provided between the second surface and the first region with a compositional ratio of nitrogen to silicon, oxygen and nitrogen being the second value (¶’s 0086-0094). In particular, Higuchi in Fig.’s 10-11 teaches that a portion of a third region (102g1) at the interface with a first region (102g2) has the same second value. Furthermore, Higuchi in Fig.’s 12-13 teaches that a portion of a third region (102h2) at the interface with the first region (102h3) has the same second value. 
Regarding Claim 6, Noh in Fig.’s 3-5 teaches that the total thickness of the first insulation film is 6nm and the thickness of the third region falls within the range as claimed (¶ 0077).
Regarding Claim 7, Although, Noh as modified by Higuchi, fails to specifically teach wherein the second oxide film is specifically between the second surface and the third region, Noh does teach a similar second film (151) comprising oxygen and little to Higuchi does teach, in other embodiments, a second oxide film (102d in Fig.’s 1-9) contacting the charge storage layer via a second surface and between said second surface and the first region. In view of the teachings of Noh, Higuchi and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include wherein the second oxide film is specifically between the second surface and the third region because including the second oxide film would provide for an improved barrier against holes at the time of charge retention.
Regarding Claims 8-9, as in the combination above, Noh teaches a first insulation film comprising similar first, second and third regions (153/154/152, respectively) all comprising a specification concentration of nitrogen that overlaps the values as claimed (¶ 0083 and 0109) and Higuchi teaches wherein the first value is higher than the second value (Fig.’s 1-13, ¶ 0058, 0082, 0088 and 0094). In particular, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have the ranges as claimed because keeping the ranges below 50% would be desirable as often times charge storage layers comprise SiN having a concentration of nitrogen around 50% and having a tunneling insulator with a higher nitrogen concentration could lead to poor or faulty device performance. Furthermore, discovering optimum ranges only involves routing skill in the art and would specifically be desired in this field of endeavor as it alters the performance of the memory devices. 
Regarding Claim 10, Noh teaches wherein the electrode layer includes a plurality of electrode layers (130) alternately provided with a plurality of insulating layers (120; Fig. 3).
Regarding Claim 11, Noh in Fig. 1-13, specifically Fig.’s 8-13, teaches a method comprising: forming a hole (OP1) extending through a plurality of alternatively stacked sacrificial layers (110) and insulating layers (120) in a first direction (Fig. 8); sequentially forming a second insulating film (170), a charge storage layer (160), and a first insulating film (150) over the hole (Fig. 9-10); and forming a semiconductor layer (140) over the first insulating film to extend through the hole (Fig. 11; ¶’s 0097-0117); wherein the first insulating film includes a first film (155) comprising oxygen and a relatively low nitrogen concentration contacting the semiconductor layer via a first surface and a second film (151) comprising oxygen and little to no nitrogen contacting the charge storage layer via a second surface (Fig. 5-6), wherein the first insulating film includes a first region (153), a second region (154), and a third region (152), the second region provided between the first surface and the first region, the third region provided between the first region and the second surface, and wherein the first region (153) has a compositional ratio of nitrogen to silicon, oxygen and nitrogen varying within the first region (¶’s 0041-0095). In particular, Noh teaches that the second film (151) may comprise an oxide film as claimed (see ¶ 0075).
Noh fails to specifically teach wherein the first film of the first insulating film is specifically an oxide film. Furthermore, Noh fails to teach the specific relationships between the compositional ratios of nitrogen to silicon, oxygen and nitrogen in the first, second and third regions as claimed. More specifically, Noh fails to teach wherein the second region has a compositional ratio of nitrogen to silicon, oxygen, and nitrogen as a second value, wherein the third region has a compositional ratio of nitrogen to silicon, 
Higuchi in Fig. 1-13 teaches a similar semiconductor device, except in planar form, comprising: a semiconductor layer (101/CH); a first insulating film (102); a charge storage layer (103) provided on the semiconductor layer via the first insulating film; a second insulating film (104); and an electrode layer (105) provided on the charge storage layer via the second insulating film, wherein the first insulating film includes a first oxide film (102a in Fig.’s 1-13) contacting the semiconductor layer via a first surface and a second oxide film (102d in Fig.’s 1-9) contacting the charge storage layer via a second surface, wherein the first insulating film includes a first region (102g2/102h3 in Fig.’s 10-13), a second region (102b/102h1 in Fig.’s 10-13), and a third region (102g1/102h2 in Fig.’s 10-13), the second region provided between the first surface and the first region, the third region provided between the first region and the second surface, wherein the second region has a compositional ratio of nitrogen to silicon, oxygen, and nitrogen as a second value, wherein the third region has a compositional ratio of nitrogen to silicon, oxygen, and nitrogen as a first value less than the second value, and wherein the first region has a compositional ratio of nitrogen to silicon, oxygen and nitrogen varying from the first value to the second value (Fig. 10-13, ¶’s 0086-0103, also see ¶’s 0052-0085 describing Fig.’s 1-9). In particular, Fig’s 1-9 teach a device comprising both oxide layers and a first region with the varied nitrogen concentration as claimed and Fig.’s 10-13 teach a device comprising at least the first oxide layer. Furthermore, Fig.’s 10-11 teaches a second region (102b) having a nitride Higuchi in Fig. 12-13 teaches that a portion of the second region (102h1) at the interface with the first region (102h3) has a second value as claimed and teaches that a portion of a third region (102h2) at the interface with the first region (102h3) has a first value that is less than the second value as claimed. 
In view of the teachings of Higuchi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Noh to include wherein the first film of the first insulating film is specifically an oxide film because Noh already teaches a film comprising very little nitride present and therefore one of ordinary skill in the art would find it obvious to try implementing an oxide film such as the silicon oxide film in its place with anticipation of reasonable success as an oxide film would provide for an improved barrier against holes at the time of charge retention. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Noh to include the specific relationships between the compositional ratios of nitrogen to silicon, oxygen and nitrogen in the first, second and third regions as claimed because such specific relationships and specifically varying concentration of nitrogen in a similar first region as claimed would lead to good erase characteristics and charge retention characteristics being obtained.
Regarding Claims 12-13, as in the combination above, Noh teaches a first insulation film comprising similar first, second and third regions (153/154/152, respectively) all comprising a specification concentration of nitrogen that overlaps the values as claimed (¶ 0083 and 0109) and Higuchi teaches wherein the first value is higher than the second value (Fig.’s 1-13, ¶ 0058, 0082, 0088 and 0094). In particular, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have the ranges as claimed because keeping the ranges below 50% would be desirable as often times charge storage layers comprise SiN having a concentration of nitrogen around 50% and having a tunneling insulator with a higher nitrogen concentration could lead to poor or faulty device performance. Furthermore, discovering optimum ranges only involves routing skill in the art and would specifically be desired in this field of endeavor as it alters the performance of the memory devices. 
Regarding Claim 14, Noh teaches replacing the plurality of sacrificial layers with a conductive material to form a plurality of electrode layers (130; Fig. 12-13, ¶’s 0118-0127). 
Regarding Claim 15, Noh in Fig. 1-5 teaches a semiconductor device comprising: a stacked body including a plurality of insulating layers (120) and a plurality of electrode layer (130) that are alternately stacked in a first direction; a semiconductor layer (140) extending the stacked body in the first direction; a first insulating film (150) extending the stacked body in the first direction, the first insulating film provided between the semiconductor layer and the stacked body; a charge storage layer (160) provided on the semiconductor layer via the first insulating film; a second insulating film ¶’s 0052-0103). In particular, Fig’s 1-9 teach a device comprising both oxide layers and a first region with the varied nitrogen concentration as claimed and Fig.’s 10-13 teach a device comprising at least the first oxide layer and a first region with the varied nitrogen concentration as claimed. 
In view of the teachings of Higuchi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Noh to include wherein the first film of the first insulating film is specifically an oxide film because Noh already teaches a film comprising very little nitride present and therefore one of ordinary skill in the art would find it obvious to try implementing an oxide film such as the silicon oxide film in its place with anticipation of reasonable success as an oxide film would provide for an improved barrier against holes at the time of charge retention. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Noh to . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        February 24, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894